            Case 1:21-mj-00785-JMC     Document
                                21-mj-00783-JMC      3 Filed 03/31/21 Page 1 of 21
                                                - 21-mj-00785-JMC




                                                                                         ____FILED___ENTERED
                  IN THE UNITED STATES DISTRICT COURT FOR THE                            ____LOGGED_____RECEIVED
                             DISTRICT OF MARYLAND                                        
                                                                                         5:07
                                                                                               pm, Mar 31 2021
                                                                                         ATBALTIMORE
                                                                                         CLERK,U.S.DISTRICTCOURT
IN THE MATTER OF THE               *                                                     DISTRICTOFMARYLAND
SEARCH OF:                         *                                                     BY______________Deputy
                                   *                                       PM-0&
THE FACEBOOK ACCOUNT ASSOCIATED *                               CRIM. NO.___________
WITH USER ID: 100022371494571, AND *
VANITY NAME: SEAN.RICHARDSON.5201 *
                                   *
                                                                           PM-0&
THE INSTAGRAM ACCOUNT ASSOCIATED *                              CRIM. NO.___________
WITH EMAIL ADDRESS:                *
SEANCRICHARDSON@OUTLOOK.COM        *
AND USERNAME SEAN.RICHARDSON.5201 *
                                   *                                       PM-0&
THE SNAPCHAT ACCOUNT ASSOCIATED *                               CRIM. NO.___________
WITH EMAIL ADDRESS:                *
SEANCRICHARDSON@OUTLOOK.COM        *
AND USERNAME: SEANRICH79           *


                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

                I, Kelly M. DiAntonio, a Special Agent (SA) with the Department of Homeland

Security, Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI),

being duly sworn, depose and state as follows:

       1.       I have been an Agent since April 2012. As part of the daily duties as an HSI Special

Agent, your Affiant investigates criminal violations relating to child exploitation and child

pornography, including violations pertaining to the illegal production, distribution, receipt, and

possession of child pornography, in violation of Title 18, U.S.C. §§ 2251 and 2252A. I have

gained experience through training in seminars, classes, and daily work related to conducting these

types of investigations. Specifically, I have received formal training through HSI and other

agencies in the area of child pornography, pedophile behavior, collectors of other obscene material,

and internet crime. I have participated in the execution of numerous search warrants, of which the



                                                 1
            Case 1:21-mj-00785-JMC     Document
                                21-mj-00783-JMC      3 Filed 03/31/21 Page 2 of 21
                                                - 21-mj-00785-JMC




majority has involved child exploitation and/or child pornography offenses. Many of the child

exploitation and/or child pornography search warrants resulted in the seizure of computers, cell

phones, magnetic storage media for computers, other electronic media, and other items evidencing

violations of federal laws, including various sections of Title 18, United States Code § 2252A

involving child exploitation offenses. I have also participated in the execution of search warrants

for online accounts, such as email accounts, online storage accounts and other online

communication accounts related to child exploitation and/or child pornography. In the course of

my employment with HSI, I have observed and reviewed numerous examples of child pornography

(as defined in 18 U.S.C. § 2256) in all forms of media including computer media and within online

accounts.

       2.       I have received formal training from HSI and other agencies in the area of child

pornography, pedophile behavior, collectors of other obscene material and Internet crime. This

includes, but is not limited to, use of Internet facilities to produce child pornography in violation

of 18 U.S.C. § 2251(a), distribute and receive child pornography in violation of 18 U.S.C.

§ 2252(a)(2), and possess child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).

       3.       As a federal agent, I am authorized to investigate violations of laws of the United

States and am a law enforcement officer with the authority to affect arrests and execute warrants

issued under the authority of the United States.

       4.       This affidavit is being is being submitted in support of an application for a warrant

to search the following “TARGET ACCOUNTS”:

                    a. The Facebook Account associated with User ID: 100022371494571, and

                       Vanity Name: sean.richardson.5201 (TARGET ACCOUNT 1), more

                       specifically described in Attachment A1, which is incorporated herein by



                                                   2
            Case 1:21-mj-00785-JMC     Document
                                21-mj-00783-JMC      3 Filed 03/31/21 Page 3 of 21
                                                - 21-mj-00785-JMC




                       reference,

                    b. The Instagram Account associated with username sean.richardson.5201 and

                       e-mail address seancrichardson@outlook.com (TARGET ACCOUNT 2),

                       more specifically described in Attachment A2, which is incorporated herein

                       by reference; and

                    c. The Snapchat, Inc. account associated with the e-mail address

                       seancrichardson@outlook.com and the username seanrich79 (TARGET

                       ACCOUNT 3), more specifically described in Attachment A3, which is

                       incorporated herein by reference.

       5.       The statements in this affidavit are based in part on information provided by law

enforcement officers of the Cecil County Sheriff’s Office, the Elkton Police Department, HSI

Dallas, Texas, and HSI Roswell, New Mexico, as well as documents and reports prepared by law

enforcement officers of the Cecil County Sheriff’s Office, and on my experience and background

as a Special Agent of HSI. Since this affidavit is being submitted for the limited purpose of

securing search warrants, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish probable cause

to believe that evidence, fruits, and instrumentalities of the violations of 18 U.S.C. § 2251(a)

(Production of Child Pornography); 18 U.S.C. §§ 2252(a)(2) & 2252A(a)(2) (Receipt or

Distribution of Child Pornography); 18 U.S.C. §§ 2252(a)(4)(B) & 2252A(a)(5)(B) (Possession of

Child Pornography); 18 U.S.C. § 2252A(a)(6) (Grooming); 18 U.S.C. § 2422(b) (Use of Interstate

Commerce Facilities to Entice a Minor to Engage in Sexual Activity) are located within the

Accounts described more fully below and in the Attachment.

  SUMMARY CONCERNING CHILD PORNOGRAPHY, PERSONS WHO POSSESS
  AND COLLECT CHILD PORNOGRAPHY AND HOW USE OF COMPUTERS AND


                                                  3
            Case 1:21-mj-00785-JMC     Document
                                21-mj-00783-JMC      3 Filed 03/31/21 Page 4 of 21
                                                - 21-mj-00785-JMC




 THE INTERNET RELATES TO THE POSSESSION, RECEIPT AND DISTRIBUTION
                     OF CHILD PORNOGRAPHY

       6.       Based upon your Affiant’s experience in child exploitation investigations and upon

information provided to your Affiant by other law enforcement officers, the following can be true

of child molesters/child pornographers:

               a.      Individuals who have a sexual interest in children or images of children may
receive sexual gratification, stimulation, and satisfaction from contact with children, or from
fantasies they may have viewing children engaged in sexual activity or in sexually suggestive
poses, such as in person, in photographs, or other visual media, or from literature describing such
activity.

                b.     Individuals who have a sexual interest in children or images of children may
collect sexually explicit or suggestive materials, in a variety of media, including photographs,
magazines, motion pictures, videotapes, books, slides and/or drawings or other visual media.
Individuals who have a sexual interest in children or images of children oftentimes use these
materials for their own sexual arousal and gratification. Further, they may use these materials to
lower the inhibitions of children they are attempting to seduce, to arouse the selected child partner,
or to demonstrate the desired sexual acts.

                c.     Individuals who have a sexual interest in children or images of children
frequently maintain their “hard copies” of child pornographic material, that is, their pictures, films,
video tapes, magazines, negatives, photographs, correspondence, mailing lists, books, tape
recordings, etc., in the privacy and security of their home or some other secure location.
Individuals who have a sexual interest in children or images of children typically retain pictures,
films, photographs, negatives, magazines, correspondence, books, tape recordings, mailing lists,
child erotica, and videotapes for many years.

                d.     Likewise, individuals who have a sexual interest in children or images of
children often maintain their collections that are in a digital or electronic format in a safe, secure
and private environment, such as a computer and surrounding area. These collections are often
maintained for several years and are kept close by, usually at the collector’s residence, or in online
storage, email accounts or other online communication accounts, to enable the individual to view
the collection, which is valued highly.

               e.     Individuals who have a sexual interest in children or images of children also
may correspond with and/or meet others to share information and materials, rarely destroy
correspondence from other child pornography distributors/collectors, conceal such
correspondence as they do their sexually explicit material, and often maintain lists of names,
addresses, and telephone numbers of individuals with whom they have been in contact and who
share the same interests in child pornography. This data is typically in digital format, and often
maintained on computers and in online storage, email accounts or other online communication
accounts.


                                                  4
            Case 1:21-mj-00785-JMC     Document
                                21-mj-00783-JMC      3 Filed 03/31/21 Page 5 of 21
                                                - 21-mj-00785-JMC




                f.     Individuals who would have knowledge on how to distribute and receive
digital images of child pornography through the use of Peer to Peer networks and other online
methods would have gained knowledge of its location through online communication with others
of similar interest. Other forums, such as bulletin boards, newsgroups, IRC chat or chat rooms,
have forums dedicated to the trafficking of child pornography images. Individuals who utilize
these types of forums are considered more advanced users and therefore more experienced in
acquiring a collection of child pornography images.

                g.     Individuals who have a sexual interest in children or images of children
prefer not to be without their child pornography for any prolonged time period. This behavior has
been consistently documented by law enforcement officers involved in the investigation of child
pornography.

       7.       Based on my investigative experience related to computer and internet related child

pornography investigations, and the training and experience of other law enforcement officers with

whom I have had discussions, I have learned the following:

                a.      Computers and computer technology have revolutionized the way in which
child pornography is produced, distributed, and utilized. It has also revolutionized the way in
which child pornography collectors interact with each other. Child pornography formerly was
produced using cameras and film (either still photography or movies). The photographs required
darkroom facilities and a significant amount of skill in order to develop and reproduce the images.
As a result, there were definable costs involved with the production of pornographic images. To
distribute these on any scale also required significant resources. The photographs themselves were
somewhat bulky and required secure storage to prevent their exposure to the public. The
distribution of these wares was accomplished through a combination of personal contact, mailings,
and telephone calls. Any reimbursement would follow these same paths.

               b.       The development of computers and the internet have added to the methods
used by child pornography collectors to interact with and sexually exploit children. Computers
and the internet serve four functions in connection with child pornography. These are production,
communication, distribution, and storage.

                c.      Child pornographers can now transfer photographs from a camera onto a
computer-readable format. With the advent of digital cameras, the images can now be transferred
directly onto a computer. A device known as a modem allows any computer to connect to another
computer through the use of telephone, cable, or wireless connection. Electronic contact can be
made to literally millions of computers around the world. The ability to produce child pornography
easily, reproduce it inexpensively, and market it anonymously (through electronic
communications) has drastically changed the method of distribution and receipt of child
pornography.




                                                 5
            Case 1:21-mj-00785-JMC     Document
                                21-mj-00783-JMC      3 Filed 03/31/21 Page 6 of 21
                                                - 21-mj-00785-JMC




                d.    Child pornography can be transferred via electronic mail or through file
transfer protocols (FTP) to anyone with access to a computer and modem. Because of the
proliferation of commercial services that provide electronic mail service, chat services (i.e.,
“Instant Messaging”), easy access to the Internet, and online file sharing and storage, the computer
is a preferred method of distribution and receipt of child pornographic materials.

                e.      The Internet and its World Wide Web afford collectors of child pornography
several different venues for obtaining, viewing, and trading child pornography in a relatively
secure and anonymous fashion. Collectors and distributors of child pornography use online
resources to retrieve and store child pornography, including services offered by Internet Portals
such as AOL Inc., Yahoo!, Google, Inc., Facebook, Dropbox, and Instagram, among others. The
online services allow a user to set up an account with a remote computing service that provides e-
mail services, file exchange services, messaging services, as well as electronic storage of computer
files in any variety of formats. A user can set up an online storage account from any computer
with access to the Internet. Email accounts, online storage accounts, and other online
communication accounts allow users to save significant amounts of data, including e-mail, images,
videos, and other files. The data is maintained on the servers of the providers and is occasionally
retained by the providers after the user deletes the data from their account.

                f.      In my recent investigative experience, as well as recent discussions with law
enforcement officers, I know that individuals who collect child pornography are using email
accounts, online storage accounts, and other online communications accounts to obtain, store,
maintain, and trade child pornography with growing frequency, in addition to, or as an alternative
to, the use of personal devices.

       8.       Based on traits shared by collectors, the use of e-mail, online storage accounts, and

other online communication accounts, and the increased storage capacity of computers and server

space over time, there exists a fair probability that evidence regarding the production, distribution,

receipt and possession of child pornography will be found in the TARGET ACCOUNTS

notwithstanding the passage of time.

                                            FACEBOOK INC.

       9.       Facebook is a free social networking website that provides a host of services to its

users. Facebook uses the term “Neoprint” to describe an expanded view of a given user profile.

Facebook users can post “status” updates about their whereabouts and actions, as well as links to

videos, photographs, articles, and other items available elsewhere on the Internet. A particular

user’s profile page includes a “Wall,” which is a space where the user and his or her “Friends” can


                                                  6
          Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 7 of 21
                                              - 21-mj-00785-JMC




post messages, attachments, and links.

       10.     Facebook as a Photos application, where users can upload images and videos.

Another feature of the Photos application is the ability to “tag” (i.e., label) other Facebook users

in a photo or video. For Facebook’s purposes, a user’s “Photoprint” includes all photos uploaded

by that user that have not been deleted, as well as all photos uploaded by any user that have that

user tagged in them.

       11.     Facebook users can exchange private messages with one another. These messages,

which are similar to e-mail messages, are sent to the recipient’s “Inbox” on Facebook, which also

stores copies of messages sent by the recipient, as well as other information. Facebook users can

also post comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile.

       12.     Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs (“blogs”), or to import their blogs from other

services, such as Xanga, LiveJournal, and Blogger. The Facebook Gifts feature allows users to

send virtual “gifts” to their friends that appear as icons on the recipient’s profile page. Gifts cost

money to purchase, and a personalized message can be attached to each gift. Facebook also has a

Marketplace feature, which allows users to post free classified ads, including items for sale,

housing, jobs, and the like.

                                          INSTAGRAM

       13.     Instagram owns and operates a free-access social-networking website of the same

name that can be accessed at http://www.instagram.com. Instagram allows its users to create their

own profile pages, which can include a short biography, a photo of themselves, and other

information. Users can access Instagram through the Instagram website or by using a special



                                                  7
              Case 1:21-mj-00785-JMC     Document
                                  21-mj-00783-JMC      3 Filed 03/31/21 Page 8 of 21
                                                  - 21-mj-00785-JMC




electronic application (“app”) created by the company that allows users to access the service

through a mobile device

           14.      Instagram permits users to post photos to their profiles on Instagram and otherwise

share photos with others on Instagram, as well as certain other social-media services, including

Flickr, Facebook, and Twitter 1. When posting or sharing a photo on Instagram, a user can add to
                                      0F




the photo: a caption; various “tags” that can be used to search for the photo (e.g., a user made add

the tag #vw so that people interested in Volkswagen vehicles can search for and find the photo);

location information; and other information. A user can also apply a variety of “filters” or other

visual effects that modify the look of the posted photos. In addition, Instagram allows users to

make comments on posted photos, including photos that the user posts or photos posted by other

users of Instagram. Users can also “like” photos.

           15.      Upon creating an Instagram account, an Instagram user must create a unique

Instagram username and an account password. This information is collected and maintained by

Instagram.

           16.      Instagram asks users to provide basic identity and contact information upon

registration and also allows users to provide additional identity information for their user profile.

This information may include the user’s full name, e-mail addresses, and phone numbers, as well

as potentially other personal information provided directly by the user to Instagram. Once an

account is created, users may also adjust various privacy and account settings for the account on

Instagram. Instagram collects and maintains this information.

           17.      Instagram allows users to have “friends,” which are other individuals with whom

the user can share information without making the information public. Friends on Instagram may



1
    In posting and sharing photos, Instagram users are affecting interstate or foreign commerce.

                                                            8
          Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 9 of 21
                                              - 21-mj-00785-JMC




come from either contact lists maintained by the user, other third-party social media websites and

information, or searches conducted by the user on Instagram profiles. Instagram collects and

maintains this information.

       18.     Instagram also allows users to “follow” another user, which means that they receive

updates about posts made by the other user. Users may also “unfollow” users, that is, stop

following them or block the, which prevents the blocked user from following that user.

       19.     Instagram allows users to post and share various types of user content, including

photos, videos, captions, comments, and other materials. Instagram collects and maintains user

content that users post to Instagram or share through Instagram. Instagram users may send photos

and videos to select individuals or groups via Instagram Direct. Information sent via Instagram

Direct does not appear in a user’s feed, search history, or profile.

       20.     Users on Instagram may also search Instagram for other users or particular types of

photos or other content.

       21.     For each user, Instagram also collects and retains information, called “log file”

information, every time a user requests access to Instagram, whether through a web page or

through an app. Among the log file information that Instagram’s servers automatically record is

the particular web requests, any Internet Protocol (“IP) address associated with the request, type

of browser used, any referring/exit web pages and associated URLs, pages viewed, dates and times

of access, and other information.

       22.     Instagram also collects and maintains “cookies,” which are small text files

containing a string of numbers that are placed on a user’s computer or mobile device and that

allows Instagram to collect information about how a user uses Instagram. For example, Instagram

uses cookies to help users navigate between pages efficiently, to remember preferences, and to



                                                  9
         Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 10 of 21
                                              - 21-mj-00785-JMC




ensure advertisements are relevant to a user’s interests.

       23.     Instagram also collects information on the specific devices used to access

Instagram. Instagram may record “device identifiers,” which includes data files and other

information that may identify the particular electronic device that was used to access Instagram.

       24.     Instagram also collects metadata associated with user content. For example,

Instagram collects any “hashtags” associated with user content (i.e., keywords used), “geotags”

that mark the location of a photo and which may include latitude and longitude information,

comments on photos, and other information.

       25.     Instagram also may communicate with the user, by email or otherwise. Instagram

collects and maintains copies of communications between Instagram and the user.

       26.     Based on the information above, the computers of Instagram are likely to contain

all the material described above, including stored electronic communications and information

concerning subscribers and their use of Instagram, such as account access information, which

would include information such as the IP addresses and devices used to access the account, as

well as other account information that might be used to identify the actual user or users of the

account at particular times.

                                        SNAPCHAT, INC.

       27.     Snapchat is owned by Snap, Inc. Snapchat is a messaging application for mobile

devices. The application provides a way to share moments with photos, videos and text. Some of

the features of Snapchat are Snaps, Stories, Memories and Chat. Snaps are when a user takes a

photo or video using their mobile device in real-time and selects which of their friends to send the

message to. Unless the sender or recipient opts to save the photo or video, the message will be

deleted from their devices (after the content is sent in the case of the sender and after the message



                                                 10
         Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 11 of 21
                                              - 21-mj-00785-JMC




is opened in the case of the recipient.) Users are able to save a photo or video they’ve taken locally

to their device or to Memories, which is Snapchat’s cloud-storage service.

       28.     A user can add photo or video Snaps to their “Story.” Depending on the user’s

privacy settings, the photos and videos added to a Story can be viewed by either all Snapchat users

or just the user’s friends for up to 24 hours. Stories can also be saved in Memories.

       29.     Memories is Snapchat’s cloud-storage service. Users can save their sent or unsent

Snaps, posted Stories, and photos and videos from their phone’s photo gallery in Memories. A

user can also edit and send Snaps and create Stories from these Memories. Snaps, Stories, and

other photos and videos saved in Memories are backed up by us and may remain in Memories until

deleted by the user.

       30.     A user can also type messages, send photos, videos, audio notes, and video notes

to friends within Snapchat application using the Chat feature. A user sends a Chat message to a

friend, and once it is viewed by both parties and both parties swipe away from the Chat screen, the

message will be cleared. Within the Snapchat application itself, a user can opt to save part of the

Chat by tapping on the message that the user wants to keep. The user can clear the message by

tapping it again.

                                        WHATSAPP LLC.

       31.     WhatsApp is a free mobile and messaging app owned by Facebook. Instead of using

a cellular network, WhatsApp needs only a Wi-Fi connection to send encrypted videos, voice calls,

and text messages around the world. The app launched in 2009 and became popular when

Facebook purchased it in 2014.

       32.     WhatsApp allows for group chats where messages, photos, and videos can be

shared with up to 256 people at once. Group chats can also be named, muted, and have custom



                                                 11
         Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 12 of 21
                                              - 21-mj-00785-JMC




notifications. Users can send PDFs, documents up to 100 MB, spreadsheets, slideshows, voice

messages and more. WhatsApp has a built-in camera and boasts that photos and videos can be sent

quickly, even on a slow connection.

       33.        Users can also make free calls, including video calls, even to individuals in other

countries, using a cell phone’s Internet connection instead of the cell phone’s voice minutes.

WhatsApp employs end-to-end encryption, where messages and calls are secured so only the user

and the person they're communicating with can read or listen to them.

                           INVESTIGATION OF SEAN RICHARDSON

       34.        On October 23, 2020 the Elkton Police Department (EPD) received a message on

their agency Facebook page stating “Hello im on some adult pages and some alarming

conversation came up from a member. I took screenshots that were posted and have the link to the

profile. I hope you can look in to this as its big red flags for pedophilia.” A link to the Facebook

page, https://www.facebook.com/sean.richardson.5201 was also provided as well as screenshots

from a conversation between “Sean Richardson” and another Facebook User (FBU) with the

following text:

                          Content:                                       Sender:
             “We do everything to be honest”                              FBU
             “Nothing to taboo or off limits?”                     Sean RICHARDSON
                         “Not at all”                                     FBU
                     “Kids? Animals?”                              Sean RICHARDSON
        “Pet play and ddlg sure but not actual kids                       FBU
                      or animals haha”
         “I’d love to see her on her back getting                  Sean RICHARDSON
          fucked by you while a kid watches or
                  while she holds them”
              “That’s a tad too far, no kids”                             FBU
                   “Ok thanks anyway”                              Sean RICHARDSON
                    “So no kids at all?”                           Sean RICHARDSON
                            “No”                                          FBU
                            “Ok”                                   Sean RICHARDSON
                        “Thank you”                                Sean RICHARDSON

                                                  12
        Case 1:21-mj-00785-JMC     Document
                             21-mj-00783-JMC      3 Filed 03/31/21 Page 13 of 21
                                             - 21-mj-00785-JMC




       35.     The second screen shot contained the following text:

                         Content:                                     Sender:
             “did you wanna buy any content”                           FBU
        “Do you have any masturbating vids with                 Sean RICHARDSON
                the kids near you playing?”
             “are you into kids or something?”                         FBU
          “No I’m into you masturbating by the                  Sean RICHARDSON
                             kid”
               “Can you make that for me?”                      Sean RICHARDSON
         “anything to do with a child sexually is                      FBU
          wrong & disgusting. that’s crazy that
        you’d even suggest that. sounds like pedo
                        shit to me.”
                    “Ok thank you love”                         Sean RICHARDSON
           “i’m gonna go ahead and post this in                        FBU
        some groups and let others know, it really
         worries me to know you ask women for
         videos like that. i hope to god you don’t
         have any children of your own that you
              masturbate near, that’s horrible.

       36.     On October 29, 2020, Detective Corporal Leffew of the Elkton Police Department

obtained a search and seizure warrant for records relating to the aforementioned Facebook account

(TARGET ACCOUNT 1) for a time period of approximately two days. On December 1, 2020,

Detective Corporal Leffew received account records from Facebook Inc. Facebook provided

content, subscriber information including a date of birth, verified phone numbers and IP address

information.

       37.     Several conversations occurred in the TARGET ACCOUNT 1 in the

approximately two-day time period requested in the warrant, where RICHARDSON repeatedly

asks females to produce sexually explicit videos involving minors. In a conversation that occurred

on October 21, 2020, RICHARDSON says “I’d love to watch you masturbate while a kid sits next

to you.” In another conversation occurring on October 22, 2021, RICHARDSON asked a female


                                               13
           Case 1:21-mj-00785-JMC     Document
                                21-mj-00783-JMC      3 Filed 03/31/21 Page 14 of 21
                                                - 21-mj-00785-JMC




Facebook user “You do mom daughter vids?” This same question is posed to at least three other

females.

       38.      On October 22, 2020, a conversation occurred between RICHARDSON and an

identified Facebook user, henceforth referred to as Identified Adult Female 1 (IAF1). Early in the

conversation, RICHARDSON asks IAF1 “You do blood, animal, pedo, BDMS, ffm, fmm?” The

following excerpts are from their conversation:

     Sent:            Author:                        Body:                        Recipient:
  2020-10-22       Sean Richardson      You ever do things with your son?            IAF1
 01:37:27 UTC                           Since you had things done to you?
  2020-10-22       Sean Richardson               How old is he?                      IAF1
 01:38:05 UTC
  2020-10-22             IAF1           No, I Probably Would When Hes          Sean Richardson
 01:39:35 UTC                         Older And Legal lol I Would Hate To
                                            Get Caught Upppp haha
  2020-10-22             IAF1                    He’s 4 (emoji)                Sean Richardson
 01:39:39 UTC
  2020-10-22       Sean Richardson     That's a in age! Would you ever do a          IAF1
 01:40:54 UTC                           vid masturbating with him sitting
                                                     with you?
  2020-10-22             IAF1                Like Him In The Video?            Sean Richardson
 01:41:13 UTC
  2020-10-22             IAF1                  Probably Not (emoji)            Sean Richardson
 01:41:17 UTC
  2020-10-22       Sean Richardson           Just sitting with you is all            IAF1
 01:41:26 UTC
  2020-10-22             IAF1           I Mean I Wouldnt Put Him In The        Sean Richardson
 01:41:50 UTC                                    Video Thoughh
  2020-10-22       Sean Richardson     Oh ok that would just be a fun video.         IAF1
 01:42:40 UTC                          Wish you had someone you could do
                                                    that with
  2020-10-22             IAF1             Awhh Meee Tooo (emoji) lol           Sean Richardson
 01:43:20 UTC
  2020-10-22       Sean Richardson        I would pay good money for                 IAF1
 01:44:38 UTC                          something with you and a girl. Damn
                                            baby that would be sexy
  2020-10-22             IAF1            What’s Good Money To You? lol         Sean Richardson
 01:45:07 UTC                          And Why Would You Want Toooo?
                                               Are You A Cop? lol



                                                  14
         Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 15 of 21
                                              - 21-mj-00785-JMC




  2020-10-22       Sean Richardson       No I'm not a cop just a pervert.              IAF1
 01:45:46 UTC                          Money is up to you and what you can
                                                  out in a video
  2020-10-22       Sean Richardson                      Put                            IAF1
 01:45:58 UTC
  2020-10-22               IAF1         Not Sure, What Would You Want?            Sean Richardson
   0 1:46:25
     UTC
  2020-10-22       Sean Richardson     You and young girl. Both nude eating            IAF1
 01:46:59 UTC                                          her pussy
  2020-10-22       Sean Richardson     Or like I said. Your son sitting next to        IAF1
 01:47:38 UTC                          you while you are nude masturbating
  2020-10-22       Sean Richardson      I don't want him naked. Just sitting           IAF1
 01:48:13 UTC                                        next to you
  2020-10-22               IAF1                     Okaay (emoji)                 Sean Richardson
 01:48:23 UTC


       39.     RICHARDSON and IAF1 go back and forth about money as IAF wants a higher

amount because what RICHARDSON is asking is “extreme.” At one point, RICHARDSON says

“That's not extreme. If you were sucking or fucking him then yes. I'd go $100 for just masturbating

in front of him.” Per RICHARDSON, the final deal is “Okay let do a 1 min video of you

masturbating nude next to him. I need a good shot of both of you. I'll agree to that. We can do

more money in later vids but I want verification with the firsr.” RICHARDSON then requests

IAF1’s Cash App information, which is provided. As the conversation continues, RICHARDSON

continues to ask about IAF1’s child and at one point questions, ”How much for that? If he rubs

your pussy?” IAF1 tells RICHARDSON it would be too much and RICHARDSON asks if they

can go off Facebook and begin texting. IAF1 provides her phone number and the conversation

ends shortly thereafter.

       40.     Detective Corporal Leffew conducted a search for RICHARDSON using the date

of birth provided by Facebook and located Sean RICHARDSON with an Elkton address. Realizing

RICHARDSON’s address was beyond EPD’s jurisdictional limit, the case was transferred to the

Cecil County Sherriff’s Office.

                                                15
         Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 16 of 21
                                              - 21-mj-00785-JMC




       41.     On December 2, 2020, Cecil County Sheriff’s Office (CCSO) Detective Chase

Armington was contacted by Detective Corporal Leffew (EPD) regarding the RICHARSON

investigation. Detective Armington reviewed the evidence and positively identified Sean

Christopher RICHARSDON of 14 White Pine Court, Elkton, Maryland. Based on the severity of

the conversations, the CCSO obtained a search and seizure warrant for RICHARDSON’s residence

and executed it on December 2, 2020. Multiple electronic devices were seized, including four

laptops and three cell phones.

       42.     On January 11, 2021, an administrative summons was sent to Square Inc. for

information pertaining to Sean RICHARDSON’s Cash App account. On January 12, 2021, Square

Inc. complied with the summons and provided the following information:

       Identity Verification Name:           Sean Richardson
       Date of Birth:                        XX/XX/1979
       Last 4 of Social:                     3903
       Phone Number:                         4435660242
       Cashtag:                              seanrichardson79

       Address:                              14 White Pine Ct,
                                             Elkton, MD 21921

       43.     Square Inc. also provided transactional information pertaining to RICHARDSON’s

account. A review of the transactions show RICHARDSON paying multiple individuals for

possible pictures and videos. In the transaction log, wording under the “subject” heading included

“content,” “vids,” “pics,” or “vip page.” Also, in the transactional log between RICHARDSON

and a second identified female (IAF2), there was a dialog within the “subject” category. The final

two “subjects” combined state “im giving ur name and pictures taken ofour convo to police. ur a

pedophile.”

       44.     The Square Inc. transactional log also included several transactions to IAF1, who’s

Facebook conversations were previously discussed in paragraph 18 of this affidavit.


                                               16
        Case 1:21-mj-00785-JMC     Document
                             21-mj-00783-JMC      3 Filed 03/31/21 Page 17 of 21
                                             - 21-mj-00785-JMC




       45.    On January 15, 2021 SA DiAntonio and CCSO Detective Armington placed a

recorded call to IAF1. IAF1 agreed to answer questions as part of the recorded conversation. IAF1

stated that she had reached out to RICHARDSON after seeing a post on Facebook about him

asking another individual to create videos with children for compensation. IAF1 was hoping to

make fast money but never intended on producing images with her child. IAF1 stated that

RICHARDSON paid her and she sent RICHARDSON pornographic videos, none of which

included a minor. IAF1 confirmed that the video content was sent over text messages, and

RICHARDSON continued to request additional content with minors. IAF1 retained the messages

on her device. IAF1 confirmed that her minor child had been removed from the household and she

has had no further contact with RICHARDSON.

       46.    Based on the conversation with IAF1, CCSO Armington and HSI SA DiAntonio

agreed that the cellular phones seized from RICHARDSON’s residence needed an additional

forensic evaluation to determine if RICHARDSON was requesting and receiving images of child

pornography. On February 1, 2021, U.S. Magistrate Judge Thomas M. DiGirolamo signed a search

warrant for the cell phones seized from RICHARDSON’s residence, authorizing the seizure of any

evidence of federal child pornography offenses found therein.

       47.    Within RICHARDSON’s cell phone, an Instagram account was located. The

content of Instagram account not transferred by the forensic download. The Instagram user profile

on the phone was an image with a red trident in a red circle. Open source research uncovered an

open Instagram profile for sean.richardson.5201 (TARGET ACCOUNT 2) with the name of

“Sean Richardson.” The profile account picture was red trident encircled by a red circle and was

still active at the time of this affidavit. As the account is not private, content was available

including images of Sean Richardson and his minor children.



                                               17
        Case 1:21-mj-00785-JMC     Document
                             21-mj-00783-JMC      3 Filed 03/31/21 Page 18 of 21
                                             - 21-mj-00785-JMC




       48.    On February 12, 2021, an administrative summons was sent to Instagram

(Facebook, Inc). for information pertaining to the account sean.richardson.5201 (TARGET

ACCOUNT 2). Facebook, Inc. responded with the following information:

              Account Type:          Instagram
              Name:                  Sean Richardson
              Email Address:         seancrichardson@outlook.com
              Created:               2018-09-12 23:21:00 UTC
              Phone Number:          14435660242 (Verified)
              Account Active:        True

       49.    On February 4, 2021 SA DiAntonio received a call from an HSI Computer Forensic

Analyst (CFA) assigned to review RICHARDSON’s devices. The CFA stated he discovered

videos in the WhatsApp application from a female (who was subsequently identified), henceforth

referred to as IAF3. One video was a clip of IAF3 breastfeeding an infant in a diaper. Three

additional videos, all between one minute and one minute and thirty seconds, consisted of IAF3

masturbating with a pink sex toy while breastfeeding the infant. The infant attempted to grab the

sex toy multiple times during the videos, which appear to have been recorded by a third party.

       50.     On February 4, 2021, SA DiAntonio discovered three Cash App payments made to

an individual with the same name as IAF3 on August 30, 2020 and September 1, 2020. An exigent

summons was sent to TDS Telecom Communications for subscriber information for IAF3’s Cash

App account. TDS Telecom responded immediately with a location of IAF3 in New Mexico. HSI

Roswell, New Mexico executed a state search warrant at the believed residence of IAF3 the same

night. Neighbors confirmed that IAF3 and her family had moved to Texas recently.

       51.    On February 4, 2021 SA DiAntonio submitted an exigent request to Facebook for

IAF3’s Facebook account. Facebook responded with updated IP addresses and a last known

location for the device. Based on the information from Facebook, SA DiAntonio contacted HSI

Dallas, who interviewed IAF3 on February 5, 2021. IAF3 stated she didn’t remember


                                               18
         Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 19 of 21
                                              - 21-mj-00785-JMC




RICHARDSON specifically but did receive money from an individual requesting videos of her

breastfeeding her child. IAF3 couldn’t recall the entire conversation but believed that

RICHARDSON also requested to watch her male children (ages 3 and 7) in the shower, although

she denied taking those videos.

        52.     The agreement between Sean RICHARDSON and IAF3 was not recorded in the

WhatsApp conversation. Based on the previous search warrant to Facebook, which only contained

approximately two days of content, there is a strong probability that RICHARDSON was

requesting pornographic material involving the use of minors from more individuals that those

identified thus far in this investigation.

        53.     IAF2 (previously discussed in paragraph 43 of this affidavit) was identified based

on her Cash App. transactions with RICHARDSON. In the transactional log provided by Cash

App., the dialog within the “subject” category showed IAF2 calling RICAHRDSON a pedophile

was written by IAF2. IAF2 told RICHARDSON she was reporting him to police. On March 23.

2021, investigators placed a recorded call to IAF2 who admitted that she had received $75 from

RICHARDSON and believed she had met him over Snapchat. In the Cash App. transactional log,

IAF2 had written “noooo.. U blocked me on snap after i sent the vid.”

        54.      When investigators asked about Snapchat, IAF2 stated she had blocked

RICHARDSON on Snapchat and was able to identify his account as seanrich79 (TARGET

ACCOUNT 3). There was no content available in the conversation except for a phone number

that RICHARDSON provided on August 27, 2020, the same day as the verified Cash App.

transactions. IAF2 believed she remembered parts of the conversation and believed

RICHARDSON had asked her if she had siblings or if she babysat children. IAF2 had mentioned

a female being 15-16 and RICHARDSON told her that was too old.



                                                19
         Case 1:21-mj-00785-JMC     Document
                              21-mj-00783-JMC      3 Filed 03/31/21 Page 20 of 21
                                              - 21-mj-00785-JMC




       55.     On March 2, 2021 an administrative summons was sent to Snapchat, Inc. for

information pertaining to the account seanrich79 (TARGET ACCOUNT 3). Snapchat Inc,

responded with the following information:

               ID:                    seanrich79
               Email Address:         seancrichardson@outlook.com
               Created:               Thu Jan 17 23:33:52 UTC 2019
               Phone Number:          14435660242
               Display Name:          Sean Richardson
               Status:                Active

                                         CONCLUSION

       56.     Based on the activity of RICHARDSON detailed above, as well as my training and

experience, I believe that the RICHARDSON displays characteristics common to individuals who

have a sexual interest in children, and who access with the intent to view and/or, possess, collect,

receive, distribute, and produce child pornography as discussed above. Further, I believe that the

information above establishes that RICHARDSON’s Facebook account contains conversations

indicative of RICHARDSON’S attempt to entice individuals to produce child pornography. I also

believe that RICHARDSON controlled and had access to the TARGET ACCOUNTS.

       57.     Based on the foregoing information, I respectfully submit that there is probable

cause to believe that contraband, and evidence, fruits, and instrumentalities of violations 18 U.S.C.

§ 2251(a) (Production of Child Pornography); 18 U.S.C. §§ 2252(a)(2) & 2252A(a)(2) (Receipt or

Distribution of Child Pornography); 18 U.S.C. §§ 2252(a)(4)(B) & 2252A(a)(5)(B) (Possession of

Child Pornography); 18 U.S.C. § 2252A(a)(6) (Grooming); 18 U.S.C. § 2422(b) (Use of Interstate

Commerce Facilities to Entice a Minor to Engage in Sexual Activity), can be found in the

TARGET ACCOUNTS.

       58.     WHEREFORE, I respectfully request that the Court issue a search warrant to search

the location listed in Attachments A1, A2, and A3 of this affidavit, and to seize any information


                                                 20
        Case 1:21-mj-00785-JMC     Document
                             21-mj-00783-JMC      3 Filed 03/31/21 Page 21 of 21
                                             - 21-mj-00785-JMC




located pursuant to the search as described in Attachments B1, B2, and B3.


                                                                            Digitally signed by KELLY M
                                                   KELLY M DIANTONIO DIANTONIO
                                                   ____________________________
                                                                     Date: 2021.03.15 19:46:20 -04'00'

                                                   Kelly M. DiAntonio
                                                   Special Agent
                                                   Homeland Security Investigations


       Affidavit submitted by email and attested to me as true and accurate by telephone
                                                                           WK day of
consistent with Fed. R. Crim. P. 4.1 and Fed. R. Crim. P. 41(d)(3) this _______
 0DUFK
______________,   2021.



___________________________________________
__
 _______________
   ____         ____
                __
                 ___
                   ______________________
Honorable
 onorable -0DUN&RXOVRQ
Ho
H
UNITED
U ITED STATES MAGISTRATE JUDGE
UN




                                              21
